Citation Nr: 0108176	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for 
intervertebral disc syndrome of the cervical spine, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for 
degenerative changes with disc space narrowing of the 
lumbosacral spine, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable initial rating for scars of 
the scalp and ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for intervertebral disc syndrome of 
the cervical spine, service connection, with a 10 percent 
initial rating, for degenerative changes and disc space 
narrowing of the lumbosacral spine, and service connection, 
with a noncompensable initial rating, for scars resulting 
from lacerations of the scalp and ear.  Service connection 
for rhinitis and hammer finger of the fifth finger of the 
left hand was denied.  The veteran was subsequently granted 
service connection for a hammer finger of the left hand in 
November 1998.  In October 1999, the veteran filed a timely 
notice of disagreement regarding all issues within the 
October and November 1998 rating decisions; he was then 
afforded a November 1999 statement of the case.  He filed his 
VA Form 9 in December 1999.  

The veteran was afforded a personal hearing at the RO in 
March 2000.  He stated that he wished to withdraw his claim 
for a compensable initial rating for a hammer finger of the 
left hand.  This motion by the veteran, reduced to writing 
within the hearing transcript, is accepted by the Board as a 
valid withdrawal of the appeal of this issue.  38 C.F.R. 
§ 20.204 (2000); cf Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The veteran's VA Form 9, and his representative's July 2000 
statement, discussed only the increased initial rating issues 
on appeal.  No mention was made of this claim for service 
connection for rhinitis.  Thus, because a substantive appeal 
has not been present on this issue, it is not before the 
Board on appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200 et seq. (2000).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased initial ratings for his 
intervertebral disc syndrome of the cervical spine, 
degenerative changes, with disc space narrowing, of the 
lumbosacral spine, and scars of the face and scalp.  For the 
reasons to be discussed below, the record as presented to the 
Board is inadequate, and a remand of these issues is 
required.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

First, the medical findings of record are insufficient to 
rate the veteran's service connected disabilities of the 
lumbosacral and cervical spine.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased ratings claims.  This 
has not yet been accomplished; the medical evidence of record 
does not fully reflect the Court's pronouncements in DeLuca.  
For this reason, further development is needed prior to final 
evaluation of the claims for increased initial ratings for 
his disabilities of the spine.  

Next, the veteran testified at a March 2000 personal hearing 
that he has received recent private treatment for his 
disabilities of the spine.  He identified the Tuomeny 
Regional Medical Center and the Carolina Spine Institute as 
the locations of his treatment.  The veteran offered to 
obtain copies of these records and submit them in support of 
his claim but he has not yet done so, and because these are 
private medical records, the VA cannot obtain and consider 
them without his cooperation.  Thus, he is put on notice of 
the need either to obtain and forward to the VA copies of any 
pertinent private medical treatment records not yet of 
record, or to provide the VA with complete names and 
addresses of these providers and written authorization to 
obtain these records on his behalf.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

Regarding the veteran's claim for an increased initial rating 
for his service connected scars of the scalp and ear, the 
medical record as presented to the Board is currently 
inadequate for ratings purposes.  No specific findings of the 
size, location, or condition of the veteran's scars are of 
record.  Thus, this issue must be remanded in order to obtain 
a complete medical evaluation of this disability.  

Next, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, questions as to the applicability of this law must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).   

Finally, as is noted in the introduction of this remand, this 
appeal arises from initial ratings of the veteran's service 
connected disabilities.  In such cases, the Court has stated 
that "'separate ratings can be assigned separate periods of 
time based on facts found', a practice known as 'staged' 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citations omitted).  In reconsidering the veteran's claims, 
the RO must determine whether a staged rating is indicated by 
the evidence for any period of the veteran's pending claims.  
38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (2000).  

Thus, in light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, including records of 
treatment from the Tuomeny Regional 
Medical Center and the Carolina Spine 
Institute.  The RO should request from 
the veteran the complete names and 
addresses of any and all private 
treatment providers from which he has 
received medical care for his service 
connected disabilities.  Also, he should 
be provided with medical authorization 
forms to be completed and returned to the 
RO.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
disabilities of the cervical and 
lumbosacral spine.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Each 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The medical examiner should 
address the following questions, to the 
best of his/her medical knowledge:  

a.  State with as much precision as is 
feasible the ranges of motion in the 
veteran's cervical and lumbosacral spine, 
and state the normal ranges of motion for 
the cervical and lumbosacral spine.

b.  If the veteran has limitation of 
motion in the lumbosacral spine, is the 
veteran's limitation of motion of the 
lumbosacral spine slight, moderate, or 
severe?  

c.  If the veteran has limitation of 
motion in the cervical spine, is the 
veteran's limitation of motion of the 
cervical spine slight, moderate, or 
severe?  

d.  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of either the cervical or 
lumbosacral spine?  If so, do any of 
these factors result in additional 
limitation of motion of either part of 
the spine?  

e.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings due 
to his lumbosacral spine disability?  
Does he have any neurological symptoms 
attributable to his cervical spine 
disability?  

Any additional impairment of the 
veteran's cervical and/or lumbosacral 
spine resulting from his service 
connected disabilities should also be 
discussed.  These inquiries should not be 
limited to muscles and nerves.  The 
medical basis for all opinions expressed 
should be indicated.  

4.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected scars of the scalp and 
ear.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate each of the veteran's service 
connected scars, and address the 
following questions: 

a. What is the approximate size of the 
veteran's service connected scars?  

b.  Are his scars characterized by 
exfoliation, ulceration, exudation, 
itching, or any other impairment?  

c.  Are his scars exceptionally repugnant 
or otherwise disfiguring?  Are they 
clearly visible?  

If at all possible, the RO should obtain 
for evaluation purposes color photographs 
of the veteran's scars.  The medical 
basis for all opinions expressed should 
be indicated.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




